                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 JASON P. MARTIN,

                        Plaintiff,                                      8:18CV480

         vs.                                                             ORDER

 F.P.E.C. CORPORATION OF ARKANSAS,
 INC.,

                        Defendant.


        Upon notice of settlement given to the undersigned magistrate judge by counsel for
plaintiff,


        IT IS ORDERED:
        1. On or before June 21, 2021, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft order which
will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 21st day of May, 2021.
                                                      BY THE COURT:


                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
